Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4 June 2021 have been fully considered but they are not persuasive.
On page 8 of applicant’s argument, the applicant argues that “Amended independent Claims 1 and 7-10 recite “the transmission timing structure including intermediate reference signaling following the leading time interval and preceding the trailing time interval.” These features are not disclosed or suggested by Takeda. These features have been incorporated into the independent claims from dependent Claim 3. In the rejection of Claim 3, the Office Action relies on Takeda, FIG. 10B and ¶ [0109], as allegedly disclosing these features. However, Takeda does not teach or suggest these features. Takeda, FIG. 10B, shows the last DMRS in a first short TTI being the first DMRS in a second short TTI, partially overlapping the first short TTI. In the interval between two successive DMRS are intervals of uplink data only. This is different from Applicant's amended Claim 1, in which the intermediate interval is occupied by reference signaling, not data.
Examiner respectfully disagrees with the applicant’s argument. Takeda discloses “FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe” (¶ [0108]) and “in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0), and, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6). Similarly, in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol 
In other words, in Fig. 10A, additional DMRS symbols are located in index 3 of slot 1 and slot 2 (i.e., intermediate reference signaling) in a subframe (i.e., transmission timing structure) between the DMRS symbol in index 0 of slot 1 (i.e., following leading reference signaling in leading time interval) and the DMRS symbol in 6 of slot 2 (i.e., preceding trailing reference signaling in the trailing time interval). 
For at least the foregoing reasons, Takeda teaches the every feature of independent claim 1 and 7-10 and thus can anticipate these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US 2019/0007248).

Regarding claim 1,
a method of operating a transmitting node in a millimeter-wave communication network, the method comprising (¶ [0053]: frequency band (for example, a band for 5G):
transmitting communication signaling in a transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe), the communication signaling comprising leading reference signaling in a leading time interval at the beginning (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)) of the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) and comprising trailing reference signaling in a trailing time interval at the end (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); 
the leading reference signaling starting with a first reference signaling time-domain sequence (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); and
the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) including intermediate reference signaling following (Fig. 10A one of DMRS symbols in index 3 of slot 1 or slot 2; Fig. 10B one of DMRS symbols in index 3 and 6 of slot 1 or index 0 and 3 of slot 2) the leading time interval (Fig. 10A index 0 of slot 0 in a subframe; Fig. 10B index 0 of slot 1 in a subframe) and preceding the trailing time interval (Fig. 10A index 6 of slot 2 in a subframe; Fig. 10B index 6 of slot 2 in a subframe).

Regarding claim 2, Takeda discloses
wherein the transmitting timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) has a single carrier waveform (¶ [0140]: In the radio communication system 1, as radio access schemes, OFDMA (Orthogonal Frequency Division Multiple Access) is applied to the downlink, and SC-FDMA (Single-Carrier Frequency Division Multiple Access) is applied to the uplink).

Regarding claim 4, Takeda discloses
wherein the reference signaling is Demodulation Reference Signaling, DMRS (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)).

Regarding claim 5,
wherein the communication signaling comprises control signaling and/or data signaling (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)).

Regarding claim 6, Takeda discloses
wherein the transmission timing structure corresponds to a symbol time interval (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)).

Regarding claim 7, Takeda discloses
a transmitting node for a millimeter-wave communication network, the transmitting node including radio circuitry configured to (Fig. 15, ¶ [0053]: frequency band (for example, a band for 5G); Fig. 16):
transmit communication signaling in a transmission timing structure, the communication signaling comprising leading reference signaling in a leading time interval at the beginning (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)) of the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) and comprising trailing reference signaling in a trailing time interval at the end (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); 
the leading reference signaling starting with a first reference signaling time-domain sequence (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); and
the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) including intermediate reference signaling following (Fig. 10A one of DMRS symbols in index 3 of slot 1 or slot 2; Fig. 10B one of DMRS symbols in index 3 and 6 of slot 1 or index 0 and 3 of slot 2) the leading time interval (Fig. 10A index 0 of slot 0 in a subframe; Fig. 10B index 0 of slot 1 in a subframe) and preceding the trailing time interval (Fig. 10A index 6 of slot 2 in a subframe; Fig. 10B index 6 of slot 2 in a subframe).

Regarding claim 8, Takeda discloses
a method of operating a receiving node in a millimeter-wave communication network, the method comprising (par. 53: frequency band (for example, a band for 5G):
receiving communication signaling in a transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe), the communication signaling comprising leading reference signaling in a leading time interval at the beginning (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an  DMRS symbol is provided in the first symbol (index 0)) of the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) and comprising trailing reference signaling in a trailing time interval at the end (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); 
the leading reference signaling starting with a first reference signaling time-domain sequence (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); and
the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) including intermediate reference signaling following (Fig. 10A one of DMRS symbols in index 3 of slot 1 or slot 2; Fig. 10B one of DMRS symbols in index 3 and 6 of slot 1 or index 0 and 3 of slot 2) the leading time interval (Fig. 10A index 0 of slot 0 in a subframe; Fig. 10B index 0 of slot 1 in a subframe) and preceding the trailing time interval (Fig. 10A index 6 of slot 2 in a subframe; Fig. 10B index 6 of slot 2 in a subframe).

Regarding claim 9, Takeda discloses
a receiving node for a millimeter-wave communication network, the receiving node being configured to (Fig. 15, par. 53: frequency band (for example, a band for 5G); Fig. 18):
receive communication signaling in a transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe), the communication signaling comprising leading reference signaling in a leading time interval at the beginning (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)) of the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) and comprising trailing reference signaling in a trailing time interval at the end (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); 
the leading reference signaling starting with a first reference signaling time-domain sequence (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); and
the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) including intermediate reference signaling following (Fig. 10A one of DMRS symbols in index 3 of slot 1 or slot 2; Fig. 10B one of DMRS symbols in index 3 and 6 of slot 1 or index 0 and 3 of slot 2) the leading time interval (Fig. 10A index 0 of slot 0 in a subframe; Fig. 10B index 0 of slot 1 in a subframe) and preceding the trailing time interval (Fig. 10A index 6 of slot 2 in a subframe; Fig. 10B index 6 of slot 2 in a subframe).

Regarding claim 10, Takeda discloses
a storage medium storing a program product comprising instructions (par. 201: The memory 1002 can store executable programs (program codes), software modules and the like for implementing the radio communication methods according to present embodiment) causing processing circuitry to at least one of control (par. 205: apparatuses such as the processor 1001 and the memory 1002 are connected by the bus 1007 for communicating information) and perform a method of operating a transmitting node in a millimeter-wave communication network, the method comprising (Fig. 15, par. 53: frequency band (for example, a band for 5G):
transmitting communication signaling in a transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe), the communication signaling comprising leading reference signaling in a leading time interval at the beginning (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)) of the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) and comprising trailing reference signaling in a trailing time interval at the end (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); 
the leading reference signaling starting with a first reference signaling time-domain sequence (¶ [0109]: in FIG. 10A, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0) ... in FIG. 10B, in sTTI-1, an additional DMRS symbol is provided in the first symbol (index 0)), and the trailing reference signaling ending with the first reference time-domain signaling sequence (¶ [0109]: in FIG. 10A, in TTI-2, an additional DMRS symbol is provided in the last symbol (index 6) ... in FIG. 10B, ... The same is true for ... sTTI-4) of the timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe); and
the transmission timing structure (Fig. 10A, ¶ [0108]: FIG. 10A shows a case where two sTTIs are included per subframe, and FIG. 10B shows a case where four sTTIs are included per subframe) including intermediate reference signaling following (Fig. 10A one of DMRS symbols in index 3 of slot 1 or slot 2; Fig. 10B one of DMRS symbols in index 3 and 6 of slot 1 or index 0 and 3 of slot 2) the leading time interval (Fig. 10A index 0 of slot 0 in a subframe; Fig. 10B index 0 of slot 1 in a subframe) and preceding the trailing time interval (Fig. 10A index 6 of slot 2 in a subframe; Fig. 10B index 6 of slot 2 in a subframe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466